Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 8/14/2019.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,-3, 11-14, 19-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. (US PG Pub 2013/0320144).

Regarding claim 1, Gerard discloses:
An aircraft landing gear arrangement comprising:  a landing gear bay (21),  a landing gear comprising a landing gear leg and a landing gear wheel mounted on the landing gear leg (see fig 3b), the landing gear being moveable between:  a retracted position where the landing gear leg and landing gear wheel are both retracted within the landing gear bay (see at least fig 3a), and an extended position where the landing gear leg and landing gear wheel are both extended out of the landing gear bay such that the landing gear is arranged for landing (see fig 3b), an airbag (41) attached inside the landing gear bay, the 

Regarding claim 2, Gerard discloses:
An aircraft landing gear arrangement as claimed in claim 1, wherein the airbag comprises an external surface that acts to substantially close of the landing gear bay when the landing gear is in the extended position and when the airbag is in the first inflated configuration (see fig 2c and paragraph 0032).

Regarding claim 3, Gerard discloses:
An aircraft landing gear arrangement as claimed in claim 2, wherein the landing gear bay is provided within an aircraft body and wherein, when the airbag is in the first inflated configuration, the external surface of the airbag lies substantially flush with an external surface of the aircraft body (see at least fig 2c).

Regarding claim 11, Gerard discloses:
An aircraft landing gear arrangement as claimed in claim 1, wherein the airbag is attached on a side wall of the landing gear bay (see fig 2b).

Regarding claim 12, Gerard discloses:
An aircraft landing gear arrangement as claimed in claim 1, wherein the airbag comprises a plurality of structural components that help define the shape of the airbag when in the first inflated configuration (see “several straps” of paragraph 0031).


An aircraft landing gear arrangement as claimed in claim 12, wherein the plurality of structural components comprises at least one tensioner mounted between two internal locations within the airbag, to limit the distance between those two internal locations (see fig 2b and paragraph 0031).

Regarding claim 14, Gerard discloses:
An aircraft landing gear arrangement as claimed in claim 12, wherein the tensioner comprises a strap (see paragraph 0031), a web, a cable or a tension spring that is under tension when the airbag is in the first inflated configuration.

Regarding claim 19, see the rejection of claim 1.

Regarding claim 20, Gerard discloses:
An aircraft comprising an aircraft landing gear arrangement, as claimed in claim 1 (see fig 3a).

Regarding claim 21, see the rejection of claim 1.

Regarding claim 24, see the rejection of claim 1.

Regarding claim 25, see the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US PG Pub 2013/0320144) in view of Jennings (GB 1,134,752).

Regarding claim 8, Gerard discloses the landing gear arrangement of claim 1, but does not disclose:
wherein the airbag comprises a plurality of bladders, each bladder comprising a flexible material defining a boundary of an interior of the bladder which is inflated in a bladder inflated configuration and deflated in a bladder deflated configuration, wherein each bladder interior is partitioned from other bladder interiors such that at least some of the plurality of bladders can be inflated and deflated at least partially independently from other bladders.
Jennings discloses an inflatable structure for an aircraft wherein the airbag comprises a plurality of bladders (see fig 3), each bladder comprising a flexible material defining a boundary of an interior of the bladder which is inflated in a bladder inflated configuration and deflated in a bladder deflated configuration (see fig 3), wherein each bladder interior is partitioned from other bladder interiors such that at least some of the plurality of bladders can be inflated and deflated at least partially independently from other bladders (see fig 3 and page 2, lines 28-30).


Regarding claim 9, Gerard as modified discloses:
An aircraft landing gear arrangement as claimed in claim 8, wherein the plurality of bladders comprises a first bladder and a second bladder (see fig 2), each having an inflated and a deflated configuration (see at least page 2, lines 28-30 and 125-130, wherein i) when in the airbag deflated configuration, both first and second bladders are in their deflated configurations (see fig 2), ii) when in the first airbag inflated configuration, both first and second bladders are in their inflated configurations (see page 2, lines 125-130), and iii) when in a second airbag inflated configuration, the second bladder is in its deflated configuration and the first bladder is in its inflated configuration (since the bladders are disclosed to have individual valves, one bladder may be inflated while the next is deflated, either during a sequence of inflating/deflating the structure or with failure of a single bladder).

Regarding claim 17, Gerard discloses the landing gear arrangement of claim 1, but does not disclose:
wherein the airbag is provided with a deflation mechanism to enable the airbag to be deflated.
Jennings teaches an inflatable aircraft airbag structure that inflates and deflates (see page 2, lines 125-130).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Gerard with Jennings yielding the predictable result of providing a means to deflate the airbag when no longer needed.

Regarding claim 18, Gerard as modified discloses:
.

Allowable Subject Matter
Claims 4-7, 10, 15, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644